Exhibit 10.1

GENERAL RELEASE AGREEMENT

This GENERAL RELEASE AGREEMENT (this “Agreement”) is entered into between QLogic
Corporation (the “Company”) and Robert B. Crawford (“Executive”) on June 19,
2014. It will become effective as described in Section 6 below.

WHEREAS, Executive served as Senior Vice President, Worldwide Sales of the
Company, and

WHEREAS, Executive’s employment with the Company terminated on June 16, 2014,
and

WHEREAS, the parties desire to document their respective agreements regarding
Executive’s separation from service with the Company,

The parties now agree as follows:

1. Employment Termination Date. Executive’s employment with the Company
terminated on June 16, 2014 (the “Termination Date”).

2. Payments and Benefits. Upon the effectiveness of this Agreement (except for
the payment contemplated in Section 2(a) below), Executive shall be entitled to
the following payment:

(a) Promptly after the Termination Date, the Company paid to Executive (i) his
accrued but unpaid salary through the Termination Date, together with payment
for any accrued but unused personal time off (less applicable withholding); and
(ii) two weeks of salary in lieu of notice (less any applicable withholding).

(b) Within 15 days after the date of this Agreement (provided that this
Agreement shall have first become effective as described in Section 6 below),
the Company shall pay to Executive a lump sum amount equal to $156,000.00 (less
applicable withholding).

(c) Within 15 days after the date of this Agreement (provided that this
Agreement shall have first become effective as described in Section 6 below),
the Company shall pay to Employee a lump sum amount equal to $22,269.72 as
reimbursement for 12 months of COBRA coverage.

3. Release. Executive, on his own behalf and on behalf of his descendants,
dependents, heirs, executors, administrators, assigns and successors, and each
of them, hereby acknowledges full and complete satisfaction of and releases and
discharges and covenants not to sue the Company, its divisions, subsidiaries,
parents, or affiliated corporations, past and present, and each of them, as well
as its and their assignees, successors, directors, officers, shareholders,
partners, representatives, attorneys, agents or employees, past or present, or
any of them (individually and collectively, “Releasees”), from and with respect
to any and all claims, agreements, obligations, demands and causes of action,
known or unknown, suspected or unsuspected, arising out of or in any way
connected with Executive’s employment or any other

 

1



--------------------------------------------------------------------------------

relationship with or interest in the Company or the termination thereof,
including without limiting the generality of the foregoing, any claim for
severance pay, profit sharing, bonus or similar benefit, equity-based awards
and/or dividend equivalents thereon, pension, retirement, life insurance, health
or medical insurance or any other fringe benefit, or disability, or any other
claims, agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected resulting from any act or omission by or on the part of
Releasees committed or omitted prior to the date of this Agreement, including,
without limiting the generality of the foregoing, any claim under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the
California Fair Employment and Housing Act, or the California Family Rights Act,
or any other federal, state or local law, regulation or ordinance (collectively,
the “Claims”); provided, however, that the foregoing release does not apply to
any obligation of the Company to Executive pursuant to any of the following:
(1) this Agreement, (2) any equity-based awards previously granted by the
Company to Executive (as amended by the Change in Control Agreement Severance
Agreement effective May 9, 2011 by and between the parties (the “Change in
Control Agreement”)), (3) the Change in Control Agreement (which shall remain in
full force and effect pursuant to its terms), and (4) the Indemnification
Agreement, dated May 9, 2011 (which shall remain in full force and effect
pursuant to its terms). In addition, this release does not cover any Claim that
cannot be so released as a matter of applicable law. Executive acknowledges and
agrees that he has received any and all leave and other benefits that he has
been and is entitled to pursuant to the Family and Medical Leave Act of 1993.
Nothing in this Agreement is intended to limit or otherwise change Executive’s
obligations to the Company under any confidentiality, non-disclosure or patent
assignment agreement between Executive and the Company.

Notwithstanding anything contained above to the contrary, Executive shall not be
required to release any rights he has to benefits otherwise due terminated
employees under group insurance coverage consistent with the terms of the
applicable Company welfare benefit plan; rights under COBRA; rights to receipt
of benefits otherwise due him under the Company’s 401(k) plan (if any); rights
to be indemnified or to have expenses paid and/or advanced to him in connection
with any claims against him as to which he has been (or may be) indemnified by
the Company under its charter documents, state corporate or other similar or
applicable law, any indemnification agreement or other indemnification
arrangement with the Company during his tenure as an officer of the Company, or
under any Company insurance policy providing such coverage; or any
post-employment rights under any equity award agreement.

4. Acknowledgement of Payment of Wages. Executive acknowledges that he has
received all amounts owed for his regular and usual salary (including, but not
limited to, any bonus or other wages), and usual benefits through the date of
execution of this Agreement.

5. Waiver of Civil Code Section 1542. This Agreement is intended to be effective
as a general release of and bar to each and every Claim hereinabove specified.
Accordingly, Executive hereby expressly waives any rights and benefits conferred
by Section 1542 of the California Civil Code as to the Claims. Section 1542 of
the California Civil Code provides:

“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS

 

2



--------------------------------------------------------------------------------

OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.

6. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which have arisen on or before the date of execution of this
Agreement. Executive further expressly acknowledges and agrees that:

(a) In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before entering into this Agreement;

(b) He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

(c) He was given a copy of this Agreement on June 16, 2014 and informed that he
had twenty-one (21) days within which to consider this Agreement and that if he
wished to execute this Agreement prior to expiration of such 21-day period, he
should execute the Acknowledgement and Waiver attached hereto as Exhibit A-1;

(d) Nothing in this Agreement prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs from
doing so, unless specifically authorized by federal law; and

(e) He was informed that he has seven (7) days following the date of execution
of this Agreement in which to revoke this Agreement, and this Agreement will
become null and void if Executive elects revocation during that time. Any
revocation must be in writing and must be received by the Company (Attention:
General Counsel) during the seven-day revocation period. In the event that
Executive exercises his right of revocation, neither the Company nor Executive
will have any obligations under this Agreement, including without limitation the
obligations of the Company described in Section 2(b) and 2(c) above to make
payments to Executive. The “Effective Date” of this Agreement shall be the day
immediately following the last day of the revocation period described above.

7. No Transferred Claims. Executive represents and warrants to the Company that
he has not heretofore assigned or transferred to any person not a party to this
Agreement any released matter or any part or portion thereof.

 

3



--------------------------------------------------------------------------------

8. Miscellaneous. The following provisions shall apply for purposes of this
Agreement:

(a) Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.

(b) Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

(c) Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.

(d) Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

(e) Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

(f) Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

(g) Arbitration. Any controversy arising out of or relating to this Agreement
shall be submitted to arbitration in accordance with the arbitration provisions
of the Change in Control Agreement.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

4



--------------------------------------------------------------------------------

(i) Entire Agreement. Except as expressly set forth herein, this Agreement
embodies the entire agreement of the parties respecting the matters addressed
herein, including the parties’ obligations to each other in connection
termination of their employment relationship and following the Termination Date.
This Agreement supersedes all prior and contemporaneous agreements of the
parties that directly or indirectly bear on the subject matter hereof.

(j) Assignment. In the event of a merger, consolidation, or transfer or sale of
all or substantially all of the assets of the Company with or to any other
individual(s) or entity, this Agreement shall be binding upon and inure to the
benefit of such successor and such successor shall discharge and perform all the
promises, covenants, duties and obligations of the Company hereunder. Executive
may not transfer his rights and obligations under this Agreement; provided
however that in the event of his death, his heirs shall be entitled to receive
any payments and benefits otherwise owed to him hereunder.

(k) Advice of Counsel. Executive acknowledges that he has been advised by
independent counsel in connection with this Agreement, and that he is relying on
his own counsel (and not the Company or its counsel) for legal and tax advice in
connection with his decision to enter into this Agreement.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of California that the foregoing is true and correct.

EXECUTED this 19th day of June 2014, at Orange County, California.

 

“Executive”   /s/ Robert B. Crawford   Robert B. Crawford     QLOGIC CORPORATION
By:  

/s/ Jean Hu

  Jean Hu   Senior Vice President and Chief Financial Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT A-1

ACKNOWLEDGMENT AND WAIVER

I, Robert B. Crawford, hereby acknowledge that I was given 21 days to consider
the foregoing Agreement and voluntarily chose to sign the Agreement prior to the
expiration of the 21-day period.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

EXECUTED this 19th day of June 2014, at Orange County, California.

/s/ Robert B. Crawford                

Robert B. Crawford

 

7